EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM CytRx Corporation Los Angeles, California We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reports dated March 11, 2009, relating to the consolidated financial statements, the effectiveness of CytRx Corporation’s internal control over financial reporting, and schedules of CytRx Corporation appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. /s/ BDO Seidman, LLP November
